KpHIS cause again came on to be tried before Judge Taylor, -*■ and the same evidence was given as on the former trial, except this addition, that M‘Kenzie being about to leave town, Wilkings said to him, how shall I get your endorsementf M‘Ken-sie answered, I will leave an order which will secure you. The Judge left it to the jury to determine whether this evidence proved an agreement on the part of M£Eensie, to indemnify the plaintiff in case of a non acceptance of the bill. If they thought it was, then a verdict should be found for the plaintiff; if otherwise, for the defendant,
Verdict for the plaintiff.